--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.38
 
Securities Purchase Agreement
 
THIS SECURITIES PURCHASE AGREEMENT, dated as of June 27, 2012 (this
“Agreement”), is entered into by and between ULURU Inc., a Nevada corporation
(the “Company”), and Inter-Mountain Capital Corp., a Delaware corporation, its
successors and/or assigns (“Buyer”).
 
RECITALS:
 
A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration for offers and sales to
accredited investors afforded, inter alia, under Regulation D (“Regulation D”)
as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and/or
Section 4(2) of the 1933 Act.
 
B. The Buyer wishes to acquire from the Company, and the Company desires to
issue and sell to the Buyer, the Note (as defined below), which Note will be
convertible into shares of common stock of the Company, par value $0.001 per
share (the “Common Stock”), and the Warrants (as defined below), upon the terms
and subject to the conditions of the Note, the Warrants, this Agreement and the
other Transaction Documents (as defined below).
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. CERTAIN DEFINITIONS. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:
 
“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.
 
“Buyer’s Counsel” means Carman Lehnhof Israelsen LLP.
 
“Buyer Control Person” means each manager, executive officer, promoter, and such
other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).
 
“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.
 
“Closing Date” means the date of the closing of the purchase and sale of the
Securities.
 
“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.
 
“Company Counsel” means the Company’s securities or corporate counsel from time
to time.
 
“Company’s SEC Documents” means the Company’s filings on the SEC’s EDGAR system.
 
“Conversion Date” means the date a Holder submits a Conversion Notice, as
provided in the Note.
 
“Conversion Notice” has the meaning ascribed to it in the Note.
 
“Conversion Shares” means the shares of Common Stock issuable upon any
conversion of the Note and/or in payment of accrued interest, as contemplated in
the Note.
 
“Delivery Date” has the meaning ascribed to it in the Note (with respect to
Conversion Shares) or the Warrants (with respect to Warrant Shares).
 
“Holder” means the Person holding the relevant Securities at the relevant time.
 
“Last Audited Date” means December 31, 2011.
 
“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (a) adversely
affect the legality, validity or enforceability of the Note, the Warrants, or
any of the Transaction Documents, or (b)  have or result in a material adverse
effect on the results of operations, assets, or financial condition of the
Company and its subsidiaries, taken as a whole.
 
“Maturity Date” has the meaning ascribed to it in the Note.
 
“Notice of Exercise” has the meaning ascribed to it in the Warrants.
 
“Permitted Liens” means (i) any Lien (as defined herein) for taxes not yet due
or delinquent or being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) any Lien arising under the
Transaction Documents, and (v) the Lien in favor of Kerry P. Gray (“Gray”)
related to amounts owed by the Company to him (the “Gray Lien”), as long as (a)
the loan amounts supported by the Gray Lien do not increase and (b) the Gray
Lien is at all times subordinate to all Liens arising in favor of the Buyer
under the Transaction Documents (the “Buyer Liens”).
 
“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.
 
“Principal Trading Market” means (a) NYSE Amex, (b) the New York Stock Exchange,
(c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, (e) the OTC
Bulletin Board, (f) the OTCQX or OTCQB, or (g) such other market on which the
Common Stock is principally traded at the relevant time, but shall not include
the “pink sheets.”
 
“Registration Statement” means a registration statement of the Company under the
1933 Act covering Common Stock on Form S-3, if the Company is then eligible to
file using such form, and if not eligible, on Form S-1 or other appropriate
form.


 “Rule 144” means (a) Rule 144 promulgated under the 1933 Act or (b) any other
similar rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration under the 1933
Act.
 
“Securities” means the Note, the Warrants and the Shares.
 
“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares and the Warrant Shares.
 
“State of Incorporation” means Nevada.
 
“Subsidiary” or “Subsidiaries” means, as of the relevant date, any subsidiary or
subsidiaries of the Company (whether or not included in the Company’s SEC
Documents) whether now existing or hereafter acquired or created.
 
“Trading Day” means any day during which the Principal Trading Market shall be
open for business.
 
“Transaction Documents” means this Agreement, the Note, the Security Agreement
(defined below), the Registration Rights Agreement (defined below), the Transfer
Agent Letter (defined below), the Warrants, the Subordination Agreement (defined
below), and all other certificates, documents, agreements, resolutions and
instruments delivered to any party under or in connection with this Agreement,
as the same may be amended from time to time.
 
“Transfer Agent” means, at any time, the transfer agent for the Common Stock.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
“Wire Instructions” means the wire instructions for the Initial Cash Purchase
Price (as defined below), as provided by the Company, set forth on ANNEX I.
 
2. AGREEMENT TO PURCHASE; PURCHASE PRICE.
 
2.1. Purchase.
 
(a) Subject to the terms and conditions of this Agreement and the other
Transaction Documents, the undersigned Buyer hereby agrees to purchase from the
Company a Secured Convertible Promissory Note in the principal amount of
$2,210,000.00 substantially in the form attached hereto as ANNEX II (the
“Note”). The Note shall be secured by a Security Agreement substantially in the
form attached hereto as ANNEX III listing all of the Company’s assets (including
all of the Buyer Trust Deed Notes (defined below) and the Buyer Notes (defined
below)) as security for the Company’s obligations under the Transaction
Documents (the “Security Agreement”). In consideration thereof, the Buyer shall
pay (i) the principal amount set forth on the Buyer’s signature page to this
Agreement (the “Initial Cash Purchase Price”), and (ii) issue to the Company the
Buyer Trust Deed Notes and the Buyer Notes (the sum of the principal amount of
the Buyer Trust Deed Notes and the Buyer Notes, together with the Initial Cash
Purchase Price, the “Purchase Price”). Buyer Trust Deed Note #1, Buyer Trust
Deed Note #2 and Buyer Trust Deed Note #3 (each as defined below, and referred
to herein collectively as the “Buyer Trust Deed Notes”) shall be secured on the
Closing Date by a Trust Deed substantially in the form attached hereto as ANNEX
IV, as the same may be amended from time to time (the “Trust Deed”), subject to
Section 2.1(d). Initially, only the Buyer Trust Deed Notes will be secured by
the Trust Deed pursuant to the terms and conditions of the Trust Deed, the Buyer
Trust Deed Notes and this Agreement, but the Buyer Notes (as defined below) may
become secured subsequent to the Closing pursuant to Section 2.1(e) and the
terms and conditions of the Buyer Notes.  The Initial Cash Purchase Price shall
be paid in accordance with the Wire Instructions.  The Purchase Price is
allocated to the Tranches (as defined in the Note) of the Note and to the
Warrants as set forth in the table attached hereto as ANNEX V.
 
(b) In consideration for the Purchase Price, the Company shall, at the Closing:
 
(i) Issue to the Buyer:
 
(A) the Warrant #1 to Purchase Shares of Common Stock, exercisable on or after
the Closing Date, substantially in the form attached hereto as ANNEX VI
(“Warrant #1”);
 
(B) the Warrant #2 to Purchase Shares of Common Stock, exercisable only once the
Buyer has paid Buyer Trust Deed Note #1 (defined below) in full, substantially
in the form attached hereto as ANNEX VII (“Warrant #2”);
 
(C) the Warrant #3 to Purchase Shares of Common Stock, exercisable only once the
Buyer has paid Buyer Trust Deed Note #2 (defined below) in full, substantially
in the form attached hereto as ANNEX VIII (“Warrant #3”);
 
(D) the Warrant #4 to Purchase Shares of Common Stock, exercisable only once the
Buyer has paid Buyer Trust Deed Note #3 (defined below) in full, substantially
in the form attached hereto as ANNEX IX (“Warrant #4”);
 
(E) the Warrant #5 to Purchase Shares of Common Stock, exercisable only once the
Buyer has paid Buyer Note #1 (defined below) in full, substantially in the form
attached hereto as ANNEX X (“Warrant #5”);
 
(F) the Warrant #6 to Purchase Shares of Common Stock, exercisable only once the
Buyer has paid Buyer Note #2 (defined below) in full, substantially in the form
attached hereto as ANNEX XI (“Warrant #6”); and
 
(G) the Warrant #7 to Purchase Shares of Common Stock, exercisable only once the
Buyer has paid Buyer Note #3 (defined below) in full, substantially in the form
attached hereto as ANNEX XII (“Warrant #7,” and together with Warrant #1,
Warrant #2, Warrant #3, Warrant #4, Warrant #5 and Warrant #6, the “Warrants”).
 
The Company and the Buyer hereby acknowledge and agree that, notwithstanding
that the Warrants are exercisable at different times, (1) all such Warrants are
being issued at the Closing, (2) the Buyer is assuming the economic risk of
investment with respect to all of the Warrants as of the Closing, (3) the Buyer
is not providing any additional consideration for the Warrants post-Closing even
though some of the Warrants will not be exercisable until after the Closing
Date, and (4) it is the intent of the parties, for purposes of and consistent
with the public policies undergirding Rule 144, that all of the Warrants shall
be deemed issued to and acquired by the Buyer as of the Closing Date.
 
(ii) Cause Gray (A) to execute and deliver to the Buyer the Subordination
Agreement substantially in the form attached hereto as ANNEX XIII (the
“Subordination Agreement”), whereby the Gray Lien shall be subordinated to all
Buyer Liens, and (B) to terminate all UCC financing statements Gray has filed or
caused to be filed in connection with the Gray Lien by filing no later than the
Closing all necessary UCC termination statements (following notice from the
Buyer after the Closing that the Buyer has filed all UCC financing statements
the Buyer deems necessary to perfect all Buyer Liens, Gray shall then be
permitted to file desired UCC financing statements with respect to the Gray
Lien).
 
(iii) Execute and deliver to Buyer a Request for Full Reconveyance (the
“Request”) substantially in the form attached hereto as ANNEX XIV. The Request
shall be held in escrow in accordance with the terms of the Escrow Agreement
substantially in the form attached hereto as ANNEX XV (the “Escrow Agreement”).
 
(iv) Execute and deliver to the Transfer Agent, and the Transfer Agent shall
execute to indicate its acceptance thereof, the irrevocable transfer agent
instruction letter substantially in the form attached hereto as ANNEX XVI (the
“Transfer Agent Letter”).
 
(v) Execute and deliver to the Buyer a Registration Rights Agreement
substantially in the form attached hereto as ANNEX XVII (the “Registration
Rights Agreement”).
 
(c) At the Closing, the Buyer shall deliver to the Company the following:
 
(i) the Initial Cash Purchase Price;
 
(ii) the Buyer Trust Deed Note #1 in the principal amount of $250,000.00 duly
executed and substantially in the form attached hereto as ANNEX XVIII (the
“Buyer Trust Deed Note #1”);
 
(iii) the Buyer Trust Deed Note #2 in the principal amount of $250,000.00 duly
executed and substantially in the form attached hereto as ANNEX XIX (the “Buyer
Trust Deed Note #2”);
 
(iv) the Buyer Trust Deed Note #3 in the principal amount of $250,000.00 duly
executed and substantially in the form attached hereto as ANNEX XX (the “Buyer
Trust Deed Note #3”);
 
(v) the Buyer Note #1 in the principal amount of $250,000.00 duly executed and
substantially in the form attached hereto as ANNEX XXI (the “Buyer Note #1”);
 
(vi) the Buyer Note #2 in the principal amount of $250,000.00 duly executed and
substantially in the form attached hereto as ANNEX XXII (the “Buyer Note #2”);
and
 
(vii) the Buyer Note #3 in the principal amount of $250,000.00 duly executed and
substantially in the form attached hereto as ANNEX XXIII (the “Buyer Note #3,”
and together with Buyer Note #1 and Buyer Note #2, the “Buyer Notes”).
 
(viii) the Trust Deed duly executed and notarized and substantially in the form
attached hereto as ANNEX IV;
 
(d) Notwithstanding anything to the contrary herein, the Buyer may, in its sole
discretion, add additional collateral to the collateral covered by the Trust
Deed (the “Collateral”), and may, with the consent of the Company, not to be
unreasonably withheld, substitute collateral provided that the fair market value
of the substituted Collateral may not be less than the aggregate principal
balance of the Buyer Trust Deed Notes as of the date of any such
substitution.  In the event of a substitution of collateral, the Buyer shall
timely execute any and all documents necessary or advisable in order to properly
grant a first priority security interest upon the substitute collateral in favor
of the Company, and the Company shall take such other measures as are necessary
or advisable in order to accomplish the intent of the Transaction Documents,
including without limitation, execution of a Request to release a lien against
the original Collateral within five (5) Trading Days after written request from
Buyer. The intent of the parties is that fair market value of the Collateral
will be equal to the outstanding balances of the Buyer Trust Deed Notes.  To the
extent the fair market value of the Collateral is less than the total
outstanding balance of all the Buyer Trust Deed Notes, then the Collateral will
be deemed to only secure those Buyer Trust Deed Notes with an aggregate
outstanding balance that is less than or equal to the fair market value of the
Collateral, applied in numerical order of the Buyer Trust Deed Notes. By way of
example only, if the fair market value of the Collateral is determined by
appraisal to be $500,000, then the Collateral will be deemed to secure only
Buyer Trust Deed Note #1 and Buyer Trust Deed Note #2.  If the Collateral is
subsequently appraised for $1,000,000, then the Collateral will automatically be
deemed to secure all of the Buyer Trust Deed Notes.
 
(e) Provided that the Buyer Notes have not been paid in full or offset by either
the Company or the Buyer in accordance with the terms of the Transaction
Documents, the Buyer agrees to collateralize the Buyer Notes after the Buyer
Trust Deed Notes have been paid or offset in full.
 
2.2. Form of Payment; Delivery of Securities.  The purchase and sale of the
Securities shall take place at a closing (the “Closing”) to be held at the
offices of the Buyer on the Closing Date.  At the Closing, the Company will
deliver the Transaction Documents to the Buyer against delivery by the Buyer to
the Company of the Initial Cash Purchase Price and the Buyer Trust Deed Notes
and the Buyer Notes.
 
2.3. Initial Cash Purchase Price. The Note carries an original issue discount of
$200,000.00 (the “OID”).  In addition, the Company agrees to pay $15,000.00
($5,000.00 of which has been previously paid to the Buyer) to the Buyer to cover
the Buyer’s legal fees, accounting costs, due diligence, monitoring and other
transaction costs incurred in connection with the purchase and sale of the
Securities, $10,000.00 of which amount is included in the initial principal
balance of the Note (the “Transaction Expenses”).  The Initial Cash Purchase
Price, therefore, shall be $500,000.00, computed as follows: $2,210,000.00 less
the OID, less the $10,000 in unpaid Transaction Expenses, less the sum of
initial principal amounts of the Buyer Trust Deed Notes and the Buyer Notes.
 
3. BUYER REPRESENTATIONS AND WARRANTIES. The Buyer represents and warrants to,
and covenants and agrees with, the Company, as of the date hereof and as of the
Closing Date, as follows:
 
3.1. Binding Obligation. The Transaction Documents to which the Buyer is a
party, and the transactions contemplated hereby and thereby, have been duly and
validly authorized by the Buyer.  This Agreement has been executed and delivered
by the Buyer, and this Agreement is, and each of the other Transaction Documents
to which the Buyer is a party, when executed and delivered by the Buyer (if
necessary), will be valid and binding obligations of the Buyer enforceable in
accordance with their respective terms, subject as to enforceability only to
general principles of equity and to bankruptcy, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally.
 
3.2. Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Regulation D.  The Buyer is purchasing the Securities for
investment purposes and not for the purposes of distributing such Securities to
the Public.  The Buyer is a sophisticated investor and has such knowledge and
experience as to be able to evaluate the risks associated with the Securities
without the assistance of a Purchaser representative.  The Buyer acknowledges
that the Company has made no representations and warranties, other than as set
forth in the Transaction Documents.
 
3.3. Value of Collateral.  The Trust Deed shall give the Company a valid, first
priority security interest in the underlying Collateral, which Collateral has a
fair market value equal to the principal amount of the Note.
 
4. COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and warrants
to the Buyer as of the date hereof and as of the Closing Date that:
 
4.1. Rights of Others Affecting the Transactions.  There are no preemptive
rights of any stockholder of the Company, as such, to acquire the Securities. No
other party has a currently exercisable right of first refusal which would be
applicable to any or all of the transactions contemplated by the Transaction
Documents.
 
4.2. Status.  The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Incorporation and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted.  The Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
or result in a Material Adverse Effect.  The Company has registered its stock
under Section 12(g) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act. The Company has not taken any action designed to
terminate, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the 1934 Act, nor has the
Company received any notification that the SEC is contemplating terminating such
registration.  The Common Stock is quoted on the Principal Trading Market.  The
Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Company has maintained all requirements on its part for the
continuation of such quotation. Subsequent to the delisting of the Company from
NYSE AMEX in 2012, the Company has not received notice from the Principal
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Principal Trading Market. The Company is, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.
 
4.3. Authorized Shares.
 
(a) The authorized capital stock of the Company consists of 20,000 shares of
Preferred Stock, $0.001 par value per share, of which only 65 shares (designated
Preferred Stock Series A) are outstanding, and 200,000,000 shares of Common
Stock, $0.001 par value per share, of which approximately 8,086,398 are
outstanding. Of the outstanding shares of Common Stock, approximately 397,026
shares are beneficially owned by Affiliates of the Company.
 
(b) Other than as set forth in the Company’s SEC Documents, there are no
outstanding securities which are convertible into or exchangeable for shares of
Common Stock, whether such conversion is currently exercisable or exercisable
only upon some future date or the occurrence of some event in the future.
 
(c) All issued and outstanding shares of Common Stock have been duly authorized
and validly issued and are fully paid and non-assessable. After considering all
other commitments that may require the issuance of Common Stock, the Company has
sufficient authorized and unissued shares of Common Stock as may be necessary to
effect the issuance of the Shares on the Closing Date, were (1) the Note issued
and fully converted on that date and (2) all Warrants issued and fully exercised
on that date.
 
(d) The Shares have been duly authorized by all necessary corporate action on
the part of the Company, and, when issued (1) on conversion of, or in payment of
interest on the Note in accordance with the terms thereof, (2) upon exercise of
the Warrants in accordance with the terms thereof, or (3) at the Closing in
accordance with the terms of this Agreement, as applicable, will have been duly
and validly issued, fully paid and non-assessable, free from all taxes, liens,
claims, pledges, mortgages, restrictions, obligations, security interests and
encumbrances of any kind, nature and description, and will not subject the
Holder thereof to personal liability by reason of being a Holder.
 
(e) The Conversion Shares and Warrant Shares are enforceable against the Company
and the Company presently has no claims or defenses of any nature whatsoever
with respect to the Conversion Shares or the Warrant Shares.
 
4.4. Transaction Documents and Stock. This Agreement and each of the other
Transaction Documents, and the transactions contemplated hereby and thereby,
have been duly and validly authorized by the Company. This Agreement has been
duly executed and delivered by the Company and this Agreement is, and the Note,
the Security Agreement, the Request, the Warrants, and each of the other
Transaction Documents, when executed and delivered by the Company (if
necessary), will be, valid and binding obligations of the Company enforceable in
accordance with their respective terms, subject as to enforceability only to
general principles of equity and to bankruptcy, insolvency, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally.
 
4.5. Non-contravention. The execution and delivery of this Agreement and each of
the other Transaction Documents by the Company, the issuance of the Securities
in accordance with the terms hereof and thereof, and the consummation by the
Company of the other transactions contemplated by this Agreement, the Note, the
Security Agreement, the Warrants, and the other Transaction Documents do not and
will not conflict with or result in a breach by the Company of any of the terms
or provisions of, or constitute a default under (i) the Certificate of
Incorporation or bylaws of the Company, each as currently in effect, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock except as herein
set forth, or (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except such conflict, breach or default which would not have or
result in a Material Adverse Effect.
 
4.6. Approvals.  No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders of the Company is required to be obtained
by the Company for the issuance and sale of the Securities to the Buyer as
contemplated by this Agreement, except such authorizations, approvals and
consents as have been obtained.
 
4.7. Filings; Financial Statements.  None of the Company’s SEC Documents
contained, at the time they were filed, any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading. The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company with
the SEC under the 1934 Act on a timely basis or has received a valid extension
of such time of filing and has filed any such report, schedule, form, statement
or other document prior to the expiration of any such extension.  As of their
respective dates, the financial statements of the Company included in the
Company’s SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Buyer which is not
included in the Company’s SEC Documents, including, without limitation,
information referred to in this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.
 
4.8. Absence of Certain Changes.  Since the Last Audited Date, there has been no
Material Adverse Effect, except as disclosed in the Company’s SEC Documents.
Since the Last Audited Date, except as provided in the Company’s SEC Documents,
the Company has not (i) incurred or become subject to any material liabilities
(absolute or contingent) except liabilities incurred in the ordinary course of
business consistent with past practices; (ii) discharged or satisfied any
material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other material tangible assets, or canceled any material debts
owed to the Company by any third party or material claims of the Company against
any third party, except in the ordinary course of business consistent with past
practices; (v) waived any rights of material value, whether or not in the
ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.
 
4.9. Full Disclosure.  There is no fact known to the Company or that the Company
should know after having made all reasonable inquiries that would reasonably be
expected to have or result in a Material Adverse Effect that has not been
disclosed in writing to the Buyer (other than conditions known to the public
generally or as disclosed in the Company’s SEC Documents).
 
4.10. Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, any of the Transaction
Documents.  The Company is not aware of any valid basis for any such claim that
(either individually or in the aggregate with all other such events and
circumstances) could reasonably be expected to have a Material Adverse Effect.
There are no outstanding or unsatisfied judgments, orders, decrees, writs,
injunctions or stipulations to which the Company is a party or by which it or
any of its properties is bound, that involve the transactions contemplated
herein or that, alone or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.
 
4.11. Absence of Events of Default.  Neither the Company nor any of its
Subsidiaries is in violation of or in default with respect to (i) its
Certificate of Incorporation or bylaws or other organizational documents, each
as currently in effect, or any material judgment, order, writ, decree, statute,
rule or regulation applicable to such entity; or (ii) any material mortgage,
indenture, agreement, instrument or contract to which such entity is a party or
by which it or any of its properties or assets are bound (nor is there any
waiver in effect which, if not in effect, would result in such a violation or
default), except such breach or default which would not have or result in a
Material Adverse Effect.
 
4.12. Absence of Certain Company Control Person Actions or Events.  Other than
as set forth in the Company’s SEC Documents, none of the following has occurred
during the past five (5) years with respect to a Company Control Person:
 
(a) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he or she was a general partner at or within
two (2) years before the time of such filing, or any corporation or business
association of which he or she was an executive officer at or within two (2)
years before the time of such filing;
 
(b) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);
 
(c) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him or her from, or
otherwise limiting, the following activities:
 
(i) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;
 
(ii) engaging in any type of business practice; or
 
(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;
 
(d) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than sixty (60)
calendar days the right of such Company Control Person to engage in any activity
described in Section 4.12(c)) above, or to be associated with Persons engaged in
any such activity; or
 
(e) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.
 
4.13. No Undisclosed Liabilities or Events.  The Company has no liabilities or
obligations other than those disclosed in the Transaction Documents or the
Company’s SEC Documents or those incurred in the ordinary course of the
Company’s business since the Last Audited Date, or which individually or in the
aggregate, do not or would not have a Material Adverse Effect.  No event or
circumstance has occurred or exists with respect to the Company or its
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable laws, rules or regulations, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed.  There are no proposals
currently under consideration or currently anticipated to be under consideration
by the Board of Directors or the executive officers of the Company which
proposal would (i) change the Certificate of Incorporation or bylaws of the
Company, each as currently in effect, with or without stockholder approval,
which change would reduce or otherwise adversely affect the rights and powers of
the stockholders of the Common Stock or (ii) materially or substantially change
the business, assets or capital of the Company, including its interests in
Subsidiaries.
 
4.14. No Integrated Offering.  Neither the Company nor any of its Affiliates nor
any Person acting on its or their behalf has, directly or indirectly, made any
offer or sale of any security of the Company or solicited any offer to buy any
such security under circumstances that would eliminate the availability of the
exemption from registration under Regulation D in connection with the offer and
sale of the Securities as contemplated hereby.
 
4.15. Dilution.  Each of the Company and its executive officers and directors is
aware that the number of shares of Common Stock issuable upon the execution of
this Agreement, the conversion of the Note and exercise of the Warrants, or
pursuant to the other terms of the Transaction Documents may have a dilutive
effect on the ownership interests of the other stockholders (and Persons having
the right to become stockholders) of the Company.  The Company specifically
acknowledges that its obligation to issue (i) the Conversion Shares upon
conversion of the Note, and (ii) the Warrant Shares upon exercise of the
Warrants, is binding upon the Company and enforceable regardless of the dilution
such issuance may have on the ownership interests of other stockholders of the
Company, and the Company will honor such obligations, including honoring every
Conversion Notice and Notice of Exercise, unless the Company is subject to an
injunction (which injunction was not sought by the Company or any of its
directors or executive officers) prohibiting the Company from doing so.
 
4.16. Fees to Brokers, Placement Agents and Others.  The Company has taken no
action which would give rise to any claim by any Person for a brokerage
commission, placement agent or finder’s fees or similar payments by the Buyer
relating to this Agreement or the transactions contemplated hereby.  Except for
such fees arising as a result of any agreement or arrangement entered into by
the Buyer without the knowledge of the Company (a “Buyer’s Fee”), the Buyer
shall have no obligation with respect to such fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
subsection that may be due in connection with the transactions contemplated
hereby.  The Company shall indemnify and hold harmless each of the Buyer, its
employees, officers, directors, stockholders, managers, agents, and partners,
and their respective Affiliates, from and against all claims, losses, damages,
costs (including the costs of preparation and attorneys’ fees) and expenses
suffered in respect of any such claimed or existing fees (other than a Buyer’s
Fee, if any).
 
4.17. Disclosure.  All information relating to or concerning the Company set
forth in the Transaction Documents or in the Company’s SEC Documents or other
public filings provided by or on behalf of the Company to the Buyer is true and
correct in all material respects and the Company has not omitted to state any
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or exists with respect to the Company or its business,
properties, prospects, operations or financial conditions, which under
applicable laws, rules or regulations, requires public disclosure or
announcement by the Company.
 
4.18. Confirmation.  The Company agrees that, if, to the knowledge of the
Company, any events occur or circumstances exist prior to Closing which would
make any of the Company’s representations or warranties set forth herein
materially untrue or materially inaccurate as of such date, the Company shall
immediately notify the Buyer in writing prior to such date of such events or
circumstances, specifying which representations or warranties are affected and
the reasons therefor.
 
4.19. Title. The Company and the Subsidiaries, if applicable, own and have good
and marketable title in fee simple absolute to, or a valid leasehold interest
in, all their respective real properties and good title to their other
respective assets and properties, subject to no liens, claims or encumbrances
except as have been disclosed to the Buyer.
 
4.20. Intellectual Property.
 
(a) Ownership.  The Company owns or possesses or can obtain on commercially
reasonable terms sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses (software or otherwise),
information, know-how, inventions, discoveries, published and unpublished works
of authorship, processes and any and all other proprietary rights (“Intellectual
Property”) necessary to the business of the Company as presently conducted, the
lack of which could reasonably be expected to have a Material Adverse
Effect.  Except for agreements with its own employees or consultants, standard
end-user license agreements, support/maintenance agreements and agreements
entered in the ordinary course of the Company’s business, there are no
outstanding options, licenses or agreements relating to the Intellectual
Property of the Company, and the Company is not bound by or a party to any
options, licenses or agreements with respect to the Intellectual Property of any
other person or entity.  The Company has not received any written communication
alleging that the Company has violated or, by conducting its business as
currently conducted, would violate any of the Intellectual Property of any other
person or entity, nor is the Company aware of any basis therefor.  The Company
is not obligated to make any payments by way of royalties, fees or otherwise to
any owner or licensor of or claimant to any Intellectual Property with respect
to the use thereof in connection with the present conduct of its business other
than in the ordinary course of its business.  There are no agreements,
understandings, instruments, contracts, judgments, orders or decrees to which
the Company is a party or by which it is bound which involve indemnification by
the Company with respect to infringements of Intellectual Property, other than
in the ordinary course of its business.
 
(b) No Breach by Employees.  The Company is not aware that any of its employees
is obligated under any contract or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would materially
interfere with the use of his or her efforts to promote the interests of the
Company or that would conflict with the Company’s business as presently
conducted.  Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated.  The Company does not
believe it is or will be necessary to use any inventions of any of its employees
made prior to their employment by the Company of which it is aware.
 
4.21. Opinion. The Company shall accept an opinion letter prepared by legal
counsel of Buyer’s choosing (the “Opinion Letter”), stating that (i) the Company
is not a “Shell Company” as such term is defined in Rule 144, (ii) the Company
has not been a Shell Company for the preceding twelve (12) months, (iii) the
Company is in compliance with all filing requirements under Rule 144 as of the
date hereof, and (iv) the Shares may be sold by the Buyer without any
restrictions pursuant to Rule 144, so long as the applicable holding period
specified by Rule 144 is satisfied, and, as applicable, the Company shall give
instructions to its Transfer Agent to issue shares of Common Stock upon
conversion of the Note and/or exercise of the Warrants based upon or otherwise
consistent with such Opinion Letter.
 
4.22. Environmental Matters.
 
(a) No Violation. There are, to the Company’s knowledge, with respect to the
Company or any of its Subsidiaries or any predecessor of the Company, no past or
present violations of Environmental Laws (as defined below), releases of any
material into the environment, actions, activities, circumstances, conditions,
events, incidents, or contractual obligations which may give rise to any common
law environmental liability or any liability under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 or similar
federal, state, local or foreign laws and neither the Company nor any of its
Subsidiaries has received any notice with respect to any of the foregoing, nor
is any action pending or, to the Company’s knowledge, threatened in connection
with any of the foregoing. The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(b) No Hazardous Materials. Other than those that are or were stored, used or
disposed of in compliance with applicable law, no Hazardous Materials are
contained on or about any real property currently owned, leased or used by the
Company or any of its Subsidiaries, and no Hazardous Materials were released on
or about any real property previously owned, leased or used by the Company or
any of its Subsidiaries during the period the property was owned, leased or used
by the Company or any of its Subsidiaries, except in the normal course of the
Company’s or any of its Subsidiaries’ business.
 
(c) No Storage Tanks.  There are no underground storage tanks on or under any
real property owned, leased or used by the Company or any of its Subsidiaries
that are not in compliance with applicable law.
 
5. CERTAIN COVENANTS AND ACKNOWLEDGMENTS.
 
5.1. Covenants and Acknowledgements of the Buyer.
 
(a) Transfer Restrictions.  The Buyer acknowledges that (1) the Securities have
not been and are not being registered under the provisions of the 1933 Act and,
except as included in an effective Registration Statement, the Shares have not
been and are not being registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder, or (B) the Buyer shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from
registration under the 1933 Act; (2) any sale of the Securities made in reliance
on Rule 144 may be made only in accordance with the terms of such Rule and
further, if such Rule is not applicable, any resale of such Securities under
circumstances in which the seller, or the Person through whom the sale is made,
may be deemed to be an underwriter, as that term is used in the 1933 Act, may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (3) except as otherwise provided herein,
neither the Company nor any other Person is under any obligation to register the
Securities under the 1933 Act or to comply with the terms and conditions of any
exemption thereunder.
 
(b) Restrictive Legend.  The Buyer acknowledges and agrees that, until such time
as the relevant Securities have been registered under the 1933 Act, and may be
sold in accordance with an effective Registration Statement, or until such
Securities can otherwise be sold without restriction, whichever is earlier, the
certificates and other instruments representing any of the Securities shall bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


5.2. Covenants, Acknowledgements and Agreements of the Company. As a condition
to the Buyer’s obligation to purchase the Securities contemplated by this
Agreement, and as a material inducement for the Buyer to enter into this
Agreement and the other Transaction Documents, until all of the Company’s
obligations hereunder and the Note are paid and performed in full or within the
timeframes otherwise specifically set forth below, the Company shall comply with
the following covenants:
 
(a) Filings.  From the date hereof until the date that is six (6) months after
all the Conversion Shares and Warrant Shares either have been sold by the Buyer,
or may permanently be sold by the Buyer without any restrictions pursuant to
Rule 144 (the “Registration Period”), the Company shall  timely make all filings
required to be made by it under the 1933 Act, the 1934 Act, Rule 144 or any
United States state securities laws and regulations thereof applicable to the
Company or by the rules and regulations of the Principal Trading Market, and
such filings shall conform to the requirements of applicable laws, regulations
and government agencies, and, unless such filings are publicly available on the
SEC’s EDGAR system (via the SEC’s web site at no additional charge), the Company
shall provide a copy thereof to the Buyer promptly after such filings. Without
limiting the foregoing, the Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Buyer promptly after such filing. Additionally, within four (4) Trading Days
following the date of this Agreement, the Company shall file a current report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and approved by the
Buyer (such approval not to be unreasonably withheld) and attaching the material
Transaction Documents as exhibits to such filing.  Additionally, the Company
shall furnish to the Buyer, so long as the Buyer owns any Securities, promptly
upon request, (1) a written statement by the Company that it has complied with
the reporting requirements of Rule 144, the 1933 Act and the 1934 Act, (2) a
copy of the most recent annual or quarterly report of the Company, and (3) such
other information as may be reasonably requested to permit the Buyer to sell
such Securities pursuant to Rule 144 without registration at any time such
securities would otherwise be eligible for resale pursuant to Rule 144.
 
(b) Reporting Status.  So long as the Buyer beneficially owns Securities and for
at least twenty (20) Trading Days thereafter, the Company shall file all reports
required to be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934
Act, and shall take all reasonable action under its control to ensure that
adequate current public information with respect to the Company, as required in
accordance with Rule 144, is publicly available, and shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would permit such termination.
 
(c) Listing.  The Common Stock shall be listed or quoted for trading on any of
(1) NYSE Amex, (2) the New York Stock Exchange, (3) the Nasdaq Global Market,
(4) the Nasdaq Capital Market, (5) the OTC Bulletin Board, or (6) the OTCQX or
OTCQB. The Company shall promptly secure the listing of all of the Conversion
Shares and Warrant Shares upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed (subject to
official notice of issuance) and shall maintain such listing of all securities
from time to time issuable under the terms of the Transaction Documents. The
Company shall comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Principal Trading
Market and/or the Financial Industry Regulatory Authority, Inc. (“FINRA”) or any
successor thereto, as the case may be, applicable to it at least through the
date which is sixty (60) calendar days after the later of (1) the date on which
the Note has been converted or paid in full, or (2) the date on which the
Warrants have been exercised in full.
 
(d) Use of Proceeds.  The Company shall use the net proceeds received hereunder
for working capital and general corporate purposes only; provided, however, the
Company will not use such proceeds to pay fees payable (1) to any broker or
finder relating to the offer and sale of the Note and/or the Warrants, or (2) to
any other party relating to any financing transaction effected prior to the
Closing Date.
 
(e) Publicity, Filings, Releases, Etc.  Neither party shall disseminate any
information relating to the Transaction Documents or the transactions
contemplated thereby, including issuing any press releases, holding any press
conferences or other forums, or filing any reports (collectively, “Publicity”),
without giving the other party reasonable advance notice and an opportunity to
comment on the contents thereof.  Neither party will include in any such
Publicity any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be included.  In
furtherance of the foregoing, the Company shall provide to the Buyer’s Counsel a
draft of the first current report on Form 8-K or a quarterly or annual report on
Form 10-Q or 10-K, as the case may be, intended to be made with the SEC which
refers to the Transaction Documents or the transactions contemplated thereby as
soon as practicable (but at least two (2) Trading Days before such filing will
be made) and shall not include in such filing (or any other filing filed before
then) any statement or statements or other material to which the Buyer
reasonably objects, unless in the reasonable opinion of counsel to the Company
such statement is legally required to be included.  Notwithstanding the
foregoing, each of the parties hereby consents to the inclusion of the text of
the Transaction Documents in filings made with the SEC (but any descriptive text
accompanying or part of such filing shall be subject to the other provisions of
this subsection).
 
(f) FINRA Rule 5110. In the event that the Corporate Financing Rule 5110 of
FINRA is or becomes applicable to the transactions contemplated by the
Transaction Documents or to the sale by a Holder of any of the Securities, then
the Company shall, to the extent required by such rule, timely make any filings
and cooperate with any broker or selling stockholder in respect of any consents,
authorizations or approvals that may be necessary for FINRA to timely and
expeditiously permit the Holder to sell the Securities.
 
(g) Keeping of Records and Books of Account. The Company shall keep and cause
each Subsidiary to keep adequate records and books of account, in which complete
entries shall be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Company and such Subsidiaries, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.
 
(h) Corporate Existence.  The Company shall (1) do all things necessary to
remain duly qualified and in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary; (2) preserve and keep in full
force and effect all licenses or similar qualifications required by it to engage
in its business in all jurisdictions in which it is at the time so engaged; (3)
continue to engage in business of the same general type as conducted as of the
date hereof; and (4) continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder.
 
(i) Taxes.  The Company shall pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with GAAP.
 
(j) Compliance. The Company shall comply in all material respects with all
federal, state and local laws and regulations, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations and
requirements (collectively, “Requirements”) of all governmental bodies,
insurers, departments, commissions, boards, courts, authorities, officials or
officers which are applicable to the Company, its business, operations, or any
of its properties, except where the failure to so comply would not have a
Material Adverse Effect; provided, however, that nothing provided herein shall
prevent the Company from contesting in good faith the validity or the
application of any Requirements.
 
(k) Section 3(a)(9) and 3(a)(10) Transaction Consent Right.  The Company will
not enter into any transaction or arrangement structured in accordance with,
based upon, or related or pursuant to, in whole or in part, Section 3(a)(9) or
Section 3(a)(10) of the 1933 Act without obtaining the prior express written
consent of the Buyer.
 
(l) Litigation.  From and after the date hereof and until all of the Company’s
obligations hereunder and the Note are paid and performed in full and the
Warrants are exercised in full, the Company shall notify the Buyer in writing,
promptly upon learning thereof, of any litigation or administrative proceeding
commenced or threatened against the Company involving a claim in excess of
$100,000.00.
 
(m) Performance of Obligations.  The Company shall promptly and in a timely
fashion perform and honor all demands, notices, requests and obligations that
exist or may arise under the Transaction Documents.
 
(n) Failure to Make Timely Filings.  The Company agrees that, if the Company
fails to timely file (with a filing pursuant to, and within the periods
permitted by, Rule 12b-25 deemed to be timely filed) on the SEC’s EDGAR system
any information required to be filed by it, whether on a Form 10-K, Form 10-Q,
Form 8-K, Proxy Statement or otherwise so as to be deemed a “reporting issuer”
with current public information under the 1934 Act, the Company shall be liable
to pay to the Holder, in addition to any other available remedies in the
Transaction Documents or at law or equity, an amount based on the following
schedule (where “No. Trading Days Late” refers to each Trading Day after the
latest due date for the relevant filing):
 
Late Filing Payment For
Each $100,000.00 of
           No. Trading Days
Late                                                                 Outstanding
Principal of the Note


1                                                      $100.00
2                                                      $200.00
3                                                      $300.00
4                                                      $400.00
5                                                      $500.00
6                                                      $600.00
7                                                      $700.00
8                                                      $800.00
9                                                      $900.00
          10                                                                $1,000.00
        >10                                                                $1,000.00
+ $200.00 for each TradingDay Late beyond 10 days


The Company shall pay any payments incurred under this subsection in immediately
available funds upon demand by the Holder; provided, however, that the Holder
making the demand may specify that the payment shall be made in shares of Common
Stock at the Conversion Price (as defined in and determined pursuant to the
Note) applicable to the date of such demand.  If the payment is to be made in
shares of Common Stock, such shares shall be considered Conversion Shares under
the Note, with the “Delivery Date” for such shares being determined from the
date of such demand. The demand for payment of such amount in shares of Common
Stock shall be considered a “Conversion Notice” under the Note (but the delivery
of such shares shall be in payment of the amount contemplated by this subsection
and not in payment of any principal or interest on the Note).
 
(o) Authorized Shares.  The Company shall take all action necessary to, at all
times, have authorized and reserved for the purpose of issuance: (i) the higher
of such number of shares of Common Stock (1) as shall be necessary to effect the
full conversion of the Note as of the relevant date of determination, multiplied
by two, and (2) equal to two times the Outstanding Balance (as defined in the
Note) of the Note as of the relevant date of determination, divided by the
then-current Conversion Price (as defined in and determined pursuant to the
Note) (the “Note Share Reserve”); plus (ii) the higher of such number of shares
of Common Stock (1) as shall be necessary to effect the complete exercise of all
of the Warrants as of the relevant date of determination, multiplied by two, and
(2) equal to the number of Delivery Shares (as defined in the Warrants) that
would be required to be delivered to the Holder in order to effect a complete
exercise of all of the Warrants pursuant to the terms thereof as of the relevant
date of determination (the “Warrants Share Reserve,” and together with the Note
Share Reserve, the “Share Reserve”).  If at any time the Share Reserve is less
than required herein at such time, the Company shall immediately increase the
Share Reserve in an amount equal to no less than the deficiency.  If the Company
does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, the Company shall call a special
meeting of the stockholders as soon as practicable after such occurrence, but in
no event later than thirty (30) calendar days after such occurrence (and hold
such meeting as soon as practicable thereafter, but in no event later than
thirty (30) calendar days after calling the meeting as required above), for the
sole purpose of increasing the number of authorized shares of Common Stock. The
Company’s management shall recommend to the Company’s stockholders to vote in
favor of increasing the number of authorized shares of Common Stock.  Management
shall also vote all of its shares in favor of increasing the number of
authorized shares of Common Stock. The Company shall use its best efforts to
cause such additional shares of Common Stock to be authorized so as to comply
with the requirements of this Section.  All calculations with respect to
determining the Note Share Reserve and the Warrants Share Reserve shall be made
without regard to any limitations on conversion of the Note or exercise of any
of the Warrants).
 
(p) DTC and DWAC Eligibility. For so long as (1) any portion of the Note remains
outstanding, or (2) any portion of any of the Warrants remains unexercised, the
Company shall use its best efforts to (i) maintain eligibility to participate in
The Depository Trust Company’s Fast Automated Securities Transfer Program, and
(ii) maintain Deposit Withdrawal at Custodian (“DWAC”) eligibility.
 
(q) Anti-Dilution Certification.  For so long as any portion of the Note remains
outstanding, the Company shall deliver to the Buyer on or before the 10th day of
each month a certification in the form attached hereto as ANNEX XXIV whereby the
Company shall notify the Buyer of any events that occurred during the previous
month that trigger anti-dilution protection or other adjustments to the
applicable Conversion Price (as defined in and determined pursuant to the Note)
or Exercise Price (as defined in and determined pursuant to the Warrants)
(collectively, “Adjustment Events”) under the Note and the Warrants, as
applicable, or, if no Adjustment Events occurred, certifying to the Buyer that
no Adjustment Events occurred during the previous month.
 
(r) [intentionally omitted]
 
(s) Change in Nature of Business. The Company shall not directly or indirectly
engage in any material line of business substantially different from those lines
of business conducted by or publicly contemplated to be conducted by the Company
on the date of this Agreement or any business substantially related or
incidental thereto. The Company shall not, and the Company shall cause each of
its Subsidiaries to not, directly or indirectly, modify its or their corporate
structure or purpose if such modification may have a material adverse effect on
any rights of, or benefits to, the Holder under any of the Transaction
Documents.
 
(t) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business, in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder.
 
(u) Maintenance of Insurance.  The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.
 
(v) Restriction on Redemption. The Company shall not, directly or indirectly,
redeem or repurchase its capital stock without the prior express written consent
of the Holder.
 
(w) Restriction on Transfer of Assets. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, sell,
lease, license, assign, transfer, convey or otherwise dispose of any assets or
rights of the Company or any Subsidiary owned or hereafter acquired, whether in
a single transaction or a series of related transactions, other than (A) sales,
leases, licenses, assignments, transfers, conveyances and other dispositions of
such assets or rights supported by fair market value consideration as determined
in the reasonable discretion of the board of directors or the Chief Executive
Officer of the Company or its Subsidiary, as the case may be, or (B) sales of
inventory in the ordinary course of business.
 
(x) Existence of Liens. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, allow, grant, or suffer to
exist any mortgage, lien, pledge, charge, security interest or other encumbrance
(collectively, “Liens”), upon the property or assets (including accounts and
contract rights) owned by the Company or any of its Subsidiaries, other than
Permitted Liens.
 
(y) Intellectual Property.  The Company shall not, and the Company shall not
permit any of its Subsidiaries, directly or indirectly, to encumber or allow any
Liens on, any of its copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, trademarks, service
marks and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of the
Company and its Subsidiaries connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, other than Permitted Liens.
 
(z) Transactions with Affiliates.  The Company shall not, nor shall it permit
any of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any Affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it or its Subsidiaries
than would be obtainable in a comparable arm’s length transaction with a person
that is not an Affiliate thereof.
 
(aa) Certain Negative Covenants of the Company.  From and after the date hereof
and until all of the Company’s obligations hereunder and the Note are paid and
performed in full, the Company shall not:
 
(i) Incur any new indebtedness for borrowed money that includes an equity
conversion component; provided, however, that if the Company is in breach of any
of its obligations under this Agreement, then Buyer shall also have the right,
in its sole and absolute discretion, to disallow any new indebtedness for
borrowed money without the prior written consent of Buyer.
 
(ii) Transfer, assign, sell, pledge, hypothecate or otherwise alienate or
encumber any of the Buyer Trust Deed Notes or the Buyer Notes in any way without
the prior written consent of the Buyer.
 
(iii) Enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of property or the rendering of any service, with any
Affiliate of the Company, or amend or modify any agreement related to any of the
foregoing, except on terms that are no less favorable, in any material respect,
than those obtainable from any person or entity who is not an Affiliate of the
Company.
 
(bb) Transfer Agent Reserve.  From and after the date hereof and until all of
the Company’s obligations hereunder and the Note are paid and performed in full
and the Warrants are exercised in full (or otherwise expired):
 
(i) the Company shall at all times require its Transfer Agent to establish a
reserve of shares of authorized but unissued Common Stock in an amount not less
than the Share Reserve (the “Transfer Agent Reserve”);
 
(ii) the Company shall require its Transfer Agent to hold the Transfer Agent
Reserve for the exclusive benefit of the Holder and shall authorize the Transfer
Agent to issue the shares of Common Stock held in the Transfer Agent Reserve to
the Holder only (subject to subsection (iii) immediately below);
 
(iii) the Company shall cause the Transfer Agent to agree that when the Transfer
Agent issues shares of Common Stock to the Holder pursuant to the Transaction
Documents, the Transfer Agent will not issue such shares from the Transfer Agent
Reserve, unless such is pre-approved in writing by the Holder;
 
(iv) the Company shall cause the Transfer Agent to agree that it will not reduce
the Transfer Agent Reserve under any circumstances, unless such reduction is
pre-approved in writing by the Holder;
 
(v) no less frequently than quarterly, the Company shall recalculate the
Transfer Agent Reserve as of such time (each a “Transfer Agent Reserve
Calculation”), and if additional shares of Common Stock are required to be added
to the Transfer Agent Reserve pursuant to subsection (i) immediately above, the
Company shall immediately give instructions to the Transfer Agent to cause the
Transfer Agent to set aside and increase the Transfer Agent Reserve by the
necessary number of shares of Common Stock; and
 
(vi) no less frequently than quarterly, the Company shall certify in writing to
the Holder (1) the correctness of the Company’s Transfer Agent Reserve
Calculation and (2) that either (A) the Company has instructed the Transfer
Agent to increase the Transfer Agent Reserve in accordance with the terms
hereof, or (B) there was no need to increase the Transfer Agent Reserve, in
either case consistent with the Transfer Agent Reserve Calculation.
 
For the avoidance of any doubt, the requirements of this Section 5.2(bb) are
material to this Agreement and any violation or breach thereof by the Company
shall constitute a default under this Agreement.
 
6. TRANSFER AGENT INSTRUCTIONS.
 
6.1. The Company warrants that, with respect to the Securities, other than the
stop transfer instructions to give effect to Section 5.1(a) hereof, it will give
the Transfer Agent no instructions inconsistent with the Transfer Agent Letter.
Except as required by Sections 5.1(a) and 5.1(b) of this Agreement and the
Transfer Agent Letter, the Shares shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the other Transaction Documents.  Nothing in this Section shall affect in
any way the Buyer’s obligations and agreement to comply with all applicable
securities laws upon resale of the Securities.  If the Buyer provides the
Company with an opinion of counsel reasonably satisfactory to the Company that
registration of a resale by the Buyer of any of the Securities in accordance
with clause (1)(B) of Section 5.1(a) of this Agreement is not required under the
1933 Act or upon request from a Holder while an applicable Registration
Statement is effective, the Company shall (except as provided in clause (2) of
Section 5.1(a) of this Agreement) permit the transfer of the Securities and, in
the case of the Conversion Shares and the Warrant Shares, as may be applicable,
use its best efforts to cause the Transfer Agent to promptly electronically
transmit to the Holder via DWAC such Conversion Shares or Warrant Shares.  The
Company specifically covenants that, as of the Closing Date, the Transfer Agent
shall be (a) participating in the DWAC program, and (b) DWAC
eligible.  Moreover, the Company shall notify the Buyer in writing if the
Company at any time while the Holder holds Securities becomes aware of any plans
of the Transfer Agent to terminate such DWAC participation or
eligibility.  While any Holder holds Securities, the Company shall at all times
after the Closing Date maintain a transfer agent which participates in the DWAC
program and is DWAC eligible, and the Company shall not appoint any transfer
agent which does not both participate in the DWAC program and maintain DWAC
eligibility.  Nevertheless, if at any time that the Company receives a
Conversion Notice the Transfer Agent is not participating in the DWAC program or
the Conversion Shares or Warrant Shares are not otherwise transferable via the
DWAC program, then the Company shall instruct the Transfer Agent to immediately
issue one or more certificates for Common Stock without legend in such name and
in such denominations as specified by the Holder.  In the event the Transfer
Agent is not DWAC eligible on any Conversion Date or Exercise Date (as defined
in the Warrants), and consequently the Company issues Conversion Shares or
Warrant Shares pursuant to a Conversion Notice or Notice of Exercise in
certificated rather than electronic form, then in such event the amount set
forth in Section 5.2(p) shall be added to the principal balance of the Note.
 
6.2. [intentionally omitted]
 
6.3. The Company shall assume any fees or charges of the Transfer Agent or
Company Counsel regarding (i) the removal of a legend or stop transfer
instructions with respect to the Securities, and (ii) the issuance of
certificates or DWAC registration to or in the name of the Holder or the
Holder’s designee or to a transferee as contemplated by an effective
Registration Statement.  Notwithstanding the foregoing, it shall be the Holder’s
responsibility to obtain all needed formal requirements (specifically: medallion
guarantee and prospectus delivery compliance) in connection with any electronic
issuance of shares of Common Stock.
 
6.4. The Holder of the Note shall be entitled to exercise its conversion
privilege with respect to such Note, notwithstanding the commencement of any
case under 11 U.S.C. §101 et seq. (the “Bankruptcy Code”).  In the event the
Company is a debtor under the Bankruptcy Code, the Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of such Holder’s exercise privilege.  The Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of the conversion of such Note. The Company agrees, without cost
or expense to such Holder, to take or to consent to any and all action necessary
to effectuate relief under 11 U.S.C. §362.
 
7. CLOSING DATE.
 
7.1. The Closing Date shall occur on the date which is the first Trading Day
after each of the conditions contemplated by Sections 8 and 9 hereof shall have
either been satisfied or been waived by the party in whose favor such conditions
run.
 
7.2. Closing of the purchase and sale of the Securities, which the parties
anticipate shall occur concurrently with the execution of this Agreement, shall
occur at the offices of the Buyer and shall take place no later than 3:00 P.M.,
Eastern Time, or on such day or such other time as is mutually agreed upon by
the Company and the Buyer.
 
8. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The Company’s obligation to
sell the Securities to the Buyer pursuant to this Agreement on the Closing Date
is conditioned upon and subject to the fulfillment, on or prior to the Closing
Date, of all of the following conditions, any of which may be waived in whole or
in part by the Company:
 
8.1. The execution and delivery of this Agreement and, as applicable, the other
Transaction Documents by the Buyer, including, without limitation, the original
fully executed Buyer Trust Deed Notes, the Buyer Notes and the Trust Deed.
 
8.2. Delivery by the Buyer of good funds as payment in full of an amount equal
to the Initial Cash Purchase Price in accordance with this Agreement.
 
8.3. The accuracy on the Closing Date of the representations and warranties of
the Buyer contained in this Agreement, each as if made on such date, and the
performance by the Buyer on or before such date of all covenants and agreements
of the Buyer required to be performed on or before such date.
 
8.4. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.
 
9. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The Buyer’s obligation to
purchase the Securities from the Company pursuant to this Agreement on the
Closing Date is conditioned upon and subject to the fulfillment, on or prior to
the Closing Date, of all of the following conditions, any of which may be waived
in whole or in part by the Buyer:
 
9.1. The execution and delivery of this Agreement, the Security Agreement, the
Request, the Escrow Agreement, the Registration Rights Agreement, the Transfer
Agent Letter, and, as applicable, the other Transaction Documents by the
Company.
 
9.2. The delivery by the Company to the Buyer of the Note and the Warrants, each
in original form, duly executed by the Company, in accordance with this
Agreement.
 
9.3. A fully executed written consent of directors or secretary’s certificate,
in form acceptable to Buyer in its sole discretion, evidencing the Company’s
approval of the Transaction Documents.
 
9.4. On the Closing Date, each of the Transaction Documents executed by the
Company on or before such date shall be in full force and effect and the Company
shall not be in default thereunder.
 
9.5. The Share Reserve shall be sufficient to effect the full conversion of the
Note and exercise of the Warrants as of the Closing Date.
 
9.6. The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement and
the other Transaction Documents, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date.
 
9.7. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.
 
9.8. From and after the date hereof up to and including the Closing Date, each
of the following conditions will remain in effect: (i) the trading of the Common
Stock shall not have been suspended by the SEC or on the Principal Trading
Market; (ii) trading in securities generally on the Principal Trading Market
shall not have been suspended or limited; (iii) no minimum prices shall been
established for securities traded on the Principal Trading Market; (iv) there
shall not have been any material adverse change in any financial market; and (v)
there shall not have occurred any Material Adverse Effect.
 
9.9. Except for any notices required or permitted to be filed after the Closing
Date with certain federal and state securities commissions, the Company shall
have obtained (i) all governmental approvals required in connection with the
lawful sale and issuance of the Securities, and (ii) all third party approvals
required to be obtained by the Company in connection with the execution and
delivery of the Transaction Documents by the Company or the performance of the
Company’s obligations thereunder.
 
9.10. All corporate and other proceedings in connection with the transactions
contemplated at the Closing and all documents and instruments incident to such
transactions shall be reasonably satisfactory in substance and form to the
Buyer.
 
9.11. Gray shall have delivered to the Buyer the Subordination Agreement, duly
executed by Gray, and shall have otherwise complied with all the requirements of
Section 2.1(b)(ii) hereof.
 
10. INDEMNIFICATION.
 
10.1. The Company agrees to defend, indemnify and forever hold harmless the
Buyer and its stockholders, directors, officers, managers, members, partners,
Affiliates, employees, and agents, and each Buyer Control Person (collectively,
the “Buyer Parties”) from and against any losses, claims, damages, liabilities
or expenses incurred (collectively, “Damages”), joint or several, and any action
in respect thereof to which the Buyer or any of the other Buyer Parties becomes
subject, resulting from, arising out of or relating to any misrepresentation,
breach of warranty or nonfulfillment of or failure to perform any covenant or
agreement on the part of the Company contained in this Agreement or any of the
other Transaction Documents, as such Damages are incurred. The Buyer Parties
with the right to be indemnified under this Section (the “Indemnified Parties”)
shall have the right to defend any such action or proceeding with attorneys of
their own selection, and the Company shall be solely responsible for all costs
and expenses related thereto.  If the Indemnified Parties opt not to retain
their own counsel, the Company shall defend any such action or proceeding with
attorneys of its choosing at its sole cost and expense, provided that such
attorneys have been pre-approved by the Indemnified Parties, which approval
shall not be unreasonably withheld, and provided further that the Company may
not settle any such action or proceeding without first obtaining the written
consent of the Indemnified Parties.
 
10.2. The indemnity contained in this Agreement shall be in addition to (i) any
cause of action or similar rights of the Buyer Parties against the Company or
others, and (ii) any other liabilities the Company may be subject to.
 
11. SPECIFIC PERFORMANCE.  The Company and the Buyer acknowledge and agree that
irreparable damage would occur in the event that any provision of this Agreement
or any of the other Transaction Documents were not performed in accordance with
its specific terms or were otherwise breached.  It is accordingly agreed that
the parties (including any Holder) shall be entitled to an injunction or
injunctions, without the necessity to post a bond (except as specified below),
to prevent or cure breaches of the provisions of this Agreement or any of the
other Transaction Documents and to enforce specifically the terms and provisions
hereof or thereof, this being in addition to any other remedy to which any of
them may be entitled by law or equity; provided, however, that the Company, upon
receipt of a Conversion Notice or a Notice of Exercise concerning a Conversion
Eligible Tranche (as defined in the Note) or a Warrant that is exercisable
pursuant to its terms due to the Holder paying in full in cash the corresponding
Buyer Trust Deed Note or Buyer Note, (a) may not fail or refuse to deliver
shares or certificates representing shares of Common Stock in accordance with
the terms and conditions of the Transaction Documents, or (b) if there is a
claim for a breach by the Company of any other provision of this Agreement or
any of the other Transaction Documents, the Company shall not raise as a legal
defense to performance any claim that the Holder or anyone associated or
affiliated with the Holder has violated any provision hereof or any of the other
Transaction Documents or has engaged in any violation of law or any other claim
or defense, in either case unless the Company has first posted a bond for one
hundred fifty percent (150%) of the principal amount and, if relevant, then
obtained a court order specifically directing it not to deliver such shares or
certificates to the Holder. The proceeds of such bond shall be payable to the
Holder to the extent that the Holder obtains judgment or its defense is
recognized.  Such bond shall remain in effect until the completion of the
relevant proceeding and, if the Holder appeals therefrom, until all such appeals
are exhausted.  This provision is deemed incorporated by reference into each of
the Transaction Documents as if set forth therein in full.
 
12. OWNERSHIP LIMITATION. If at any time after the Closing, the Buyer shall or
would receive shares of Common Stock in payment of interest or principal under
the Note or upon conversion of the Note or exercise of the Warrants, so that the
Buyer would, together with other shares of Common Stock held by it or its
Affiliates, hold by virtue of such action or receipt of additional shares of
Common Stock a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (the “Maximum Percentage”), the Company
shall not be obligated and shall not issue to the Buyer shares of Common Stock
which would exceed the Maximum Percentage, but only until such time as the
Maximum Percentage would no longer be exceeded by any such receipt of shares of
Common Stock by the Buyer. Notwithstanding the forgoing, at such times that the
Market Capitalization (defined below) of the Common Stock is less than
$3,000,000.00, the term “4.99%” shall be replaced in the preceding sentence with
“9.99%”. For purposes of this Agreement, the term “Market Capitalization of the
Common Stock” shall mean the product equal to (i) the average VWAP (as defined
in the Note) of the Common Stock for the immediately preceding thirty (30)
Trading Days, multiplied by (ii) the aggregate number of outstanding shares of
Common Stock as reported on the Company’s most recently filed Form 10-Q or Form
10-K. The foregoing limitations are enforceable, unconditional and non-waivable
and shall apply to all Affiliates and assigns of the Buyer. Additionally, if at
any time after the Closing the Market Capitalization of the Common Stock falls
below $3,000,000.00, then from that point on, for so long as the Buyer or its
Affiliate owns Common Stock or rights to acquire Common Stock, the Company shall
post, no less frequently than every thirty (30) calendar days, the then-current
number of issued and outstanding shares of its capital stock to OTC markets.com
so that such information is accessible on the following web page:
http://www.otcmarkets.com/stock/ULUR/company-info.  The Company understands that
its failure to so post its shares outstanding could result in economic loss to
the Holder.  As compensation to the Holder for such loss, in addition to any
other available remedies in the Transaction Documents or at law or equity, the
Company shall pay the Holder a late fee of $500.00 per calendar day for each
calendar day that the Company fails to comply with the foregoing obligation to
post its shares outstanding.  As elected by the Holder, the amount of any late
fees incurred under this Section 12 shall either be automatically added to the
principal balance of the Note or otherwise paid by the Company in immediately
available funds upon demand.
 
13. MISCELLANEOUS. The Company and the Buyer hereby agree that the provisions of
this Section 13 shall apply to this Agreement and all of the Transaction
Documents.
 
13.1. Governing Law and Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah for contracts to be
wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws.  Each of the parties consents to the
exclusive personal jurisdiction of the federal courts whose districts encompass
any part of Salt Lake County or the state courts of the State of Utah sitting in
Salt Lake County in connection with any dispute arising under this Agreement,
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions or to any claim that such venue of the
suit, action or proceeding is improper. Nothing in this subsection shall affect
or limit any right to serve process in any other manner permitted by law.  THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
13.2. No Waiver. Any forbearance or delay by a party in exercising any of its
rights, remedies, and powers shall not be deemed to be a waiver thereof, and the
exercise or partial exercise of any right, remedy, or power, and shall not
preclude the further exercise of such right, remedy, and power, and the same
shall continue in full force and effect until specifically waived by an
instrument in writing executed by such party.
 
13.3. Successors and Assigns.  This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties
hereto.
 
13.4. Pronouns.  All pronouns and any variations thereof in this Agreement refer
to the masculine, feminine or neuter, singular or plural, as the context may
permit or require.
 
13.5. Counterparts.  This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to constitute one instrument.  Facsimile and email copies of signed
signature pages will be deemed binding originals.
 
13.6. Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
13.7. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.
 
13.8. Amendment. This Agreement may be amended only by an instrument in writing
signed by the Company and the Buyer.
 
13.9. Entire Agreement. This Agreement together with the other Transaction
Documents constitutes and contains the entire agreement between the Company and
the Buyer and supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.
 
13.10. Currency. All dollar amounts referred to or contemplated by this
Agreement or any other Transaction Documents shall be deemed to refer to US
Dollars, unless otherwise explicitly stated to the contrary.
 
13.11. Buyer’s Expenses.  In the event the Company elects not to effect the
Closing for any reason, the Company shall pay $10,000 in cash to the Buyer for
the Buyer’s legal, administrative and due diligence expenses.  Except as
provided in the immediately preceding sentence and in Section 13.16, and except
for the fees already paid and required to be paid by the Company to the Buyer
pursuant to Section 2.3 for Buyer’s legal, administrative and due diligence
expenses, the Company and the Buyer shall be responsible for paying such party’s
own fees and expenses (including legal expenses) incurred in connection with the
preparation and negotiation of this Agreement and the other Transaction
Documents and the closing of the transactions contemplated hereby and thereby.
 
13.12. Assignment by the Company.  Notwithstanding anything to the contrary
herein, the rights, interests or obligations of the Company hereunder may not be
assigned, by operation of law or otherwise, in whole or in part, by the Company
without the prior written consent of the Buyer, which consent may be withheld at
the sole discretion of the Buyer; provided, however, that in the case of a
merger, sale of substantially all of the Company’s assets or other corporate
reorganization, the Buyer shall not unreasonably withhold, condition or delay
such consent.
 
13.13. Advice of Counsel. In connection with the preparation of this Agreement
and all other Transaction Documents, the Company, for itself and on behalf of
its stockholders, officers, agents, and representatives, acknowledges and agrees
that Buyer’s Counsel prepared initial drafts of this Agreement and all of the
other Transaction Documents and acted as legal counsel to the Buyer only.  Each
of the Company, for itself and on behalf of its stockholders, officers, agents,
and representatives, (i) hereby acknowledges that he/she/it has been, and hereby
is, advised to seek legal counsel and to review this Agreement and all of the
other Transaction Documents with legal counsel of his/her/its choice, and (ii)
either has sought such legal counsel or hereby waives the right to do so.
 
13.14. No Strict Construction. The language used in this Agreement is the
language chosen mutually by the parties hereto and no doctrine of construction
shall be applied for or against any party.
 
13.15. Cross Default. Any Event of Default (as defined in the Note) shall be
deemed a default under this Agreement. Upon such a default of this Agreement by
the Company, the Buyer shall have all those rights and remedies available at law
or equity, including without limitation those remedies set forth in the Note.
 
13.16. Attorney’s Fees.  In any action or proceeding arising out of or related
to this Agreement or any of the other Transaction Documents, the prevailing
party shall be entitled to such party’s reasonable attorneys’ fees and related
costs, including fees and costs incurred prior to formal initiation of an action
or proceeding, and including fees and costs incurred for collecting or
attempting to collect any judgment or award.
 
13.17. Replacement of the Note. Subject to any restrictions on or conditions to
transfer set forth in the Note, the Holder of the Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s principal corporate office, and promptly thereafter and at the
Company’s expense, except as provided below, receive in exchange therefor one or
more new secured convertible promissory note(s), each in the principal amount
requested by such Holder, dated the date to which interest shall have been paid
on the Note so surrendered or, if no interest shall have yet been so paid, dated
the date of the Note so surrendered and registered in the name of such person or
persons as shall have been designated in writing by such Holder or its attorney
for the same principal amount as the then unpaid principal amount of the Note so
surrendered. As applicable, upon receipt by the Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of the Note and (i) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it; or (ii) in the case of mutilation, upon
surrender thereof, the Company, at its expense, will execute and deliver in lieu
thereof a new secured convertible promissory note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of such Note and dated the date to which interest shall have been paid on
the Note or, if no interest shall have yet been so paid, dated the date of the
Note.
 
13.18. Rights and Remedies Cumulative.  All rights, remedies, and powers
conferred in this Agreement and the Transaction Documents are cumulative and not
exclusive of any other rights or remedies, and shall be in addition to every
other right, power, and remedy that the Company may have, whether specifically
granted in this Agreement or any other Transaction Document, or existing at law,
in equity, or by statute; and any and all such rights and remedies may be
exercised from time to time and as often and in such order as the Company may
deem expedient.
 
13.19. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of
 
(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile or electronic mail transmission,
 
(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or
 
(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,
 
in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) calendar days’ advance written notice similarly given to each of the
other parties hereto):


If to the Company:


ULURU Inc.
Attn: Kerry P. Gray
4452 Beltway Drive
Addison, TX  75001
Facsimile: (214) 905-5130
Telephone: (214) 905-5145
with a copy to (which shall not constitute notice):


Bryan T. Allen
Parr Brown Gee & Loveless, PC
185 South State Street, Suite 800
Salt Lake City, UT
Facsimile: (801) 532-7840
Telephone: (801) 257-7963




If to the Buyer:


Inter-Mountain Capital Corp.
Attn: John M. Fife
303 East Wacker Drive, Suite 1200
Chicago, Illinois  60601


with a copy to (which shall not constitute notice):


Carman Lehnhof Israelsen LLP
Attn: Jonathan K. Hansen
4626 North 300 West, Suite 160
Provo, Utah 84604
Telephone: (801) 209-5558


13.20. Further Assurance.  Each party to this Agreement agrees to perform any
further acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this Agreement and the other
Transaction Documents.
 
14. SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES. The Company’s and the
Buyer’s covenants, agreements, representations and warranties contained herein
shall survive the execution and delivery of this Agreement and the other
Transaction Documents and the Closing hereunder, and shall inure to the benefit
of the Buyer and the Company and their respective successors and permitted
assigns.
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Agreement to be duly executed on its behalf (if an entity, by one of its
officers thereunto duly authorized) as of the date first above written.


PURCHASE
PRICE:                                                                           $2,000,000


INITIAL CASH PURCHASE PRICE:                
                                 $500,000




THE BUYER:


INTER-MOUNTAIN CAPITAL CORP.




By: /s/ John M. Fife
      John M. Fife, President




THE COMPANY:


ULURU INC.




By:  /s/ Kerry P. Gray
Name: Kerry P. Gray
Title: President and CEO







 
[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]




 
 

--------------------------------------------------------------------------------

 

ATTACHMENTS:


ANNEX I  
WIRE INSTRUCTIONS

ANNEX II  
NOTE

ANNEX III  
SECURITY AGREEMENT

ANNEX IV  
TRUST DEED

ANNEX V  
ALLOCATION OF PURCHASE PRICE

ANNEX VI  
WARRANT #1

ANNEX VII  
WARRANT #2

ANNEX VIII  
WARRANT #3

ANNEX IX  
WARRANT #4

ANNEX X  
WARRANT #5

ANNEX XI  
WARRANT #6

ANNEX XII  
WARRANT #7

ANNEX XIII  
SUBORDINATION AGREEMENT

ANNEX XIV  
REQUEST

ANNEX XV  
ESCROW AGREEMENT

ANNEX XVI  
TRANSFER AGENT LETTER

ANNEX XVII  
REGISTRATION RIGHTS AGREEMENT

ANNEX XVIII  
BUYER TRUST DEED NOTE #1

ANNEX XIX  
BUYER TRUST DEED NOTE #2

ANNEX XX  
BUYER TRUST DEED NOTE #3

ANNEX XXI  
BUYER NOTE #1

ANNEX XXII  
BUYER NOTE #2

ANNEX XXIII  
BUYER NOTE #3

ANNEX XXIV  
FORM OF ANTI-DILUTION CERTIFICATION




 
 

--------------------------------------------------------------------------------

 
